IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         November 8, 2007

                                     No. 06-11405                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


MODESTUS E OKERE

                                    Plaintiff–Appellant
v.

DALLAS INDEPENDENT SCHOOL DISTRICT

                                    Defendant–Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 3:06-CV-00272


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       For the reasons stated by the district court below, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.